
	

115 HRES 319 IH: Reaffirming the commitment of the United States to promoting religious freedom globally, and for other purposes.
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		1st Session
		H. RES. 319
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2017
			Mr. Hultgren (for himself, Mr. Franks of Arizona, Mr. Jody B. Hice of Georgia, Mr. Fortenberry, and Ms. Eshoo) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Reaffirming the commitment of the United States to promoting religious freedom globally, and for
			 other purposes.
	
 Whereas religious freedom is a fundamental right enshrined in the American Constitution and critically tied to America’s founding and self-understanding;Whereas international religious freedom is a universally recognized human right and the protection and promotion globally of this right attracts broad, bipartisan support;Whereas every individual’s rights to freedom of thought, conscience, and religion is guaranteed under the United Nations Universal Declaration of Human Rights, adopted at Paris December 10, 1948, and the International Covenant on Civil and Political Rights, adopted at New York December 16, 1966, which recognize that Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;Whereas according to the bipartisan United States Commission on International Religious Freedom, abuses committed by governments and non-state actors has increased and the incarceration of prisoners of conscience remains widespread;Whereas according to the latest Pew Research Center’s Study of Global Restrictions on Religion, which surveyed 2015, an estimated 79 percent of the world’s population lives in countries where freedom of religion and conscience is highly restricted, either by the government or by social groups;Whereas according to the same study by the Pew Research Center, Pakistan, Nigeria, India, Turkey, Indonesia, Egypt, Russia, China, Iran, Burma, and Vietnam had some of the highest levels of either government restrictions on religion or social hostilities experienced by religious groups;Whereas according to the same Pew Research Center Study, the two geographic regions with the highest government restrictions continue to be the Middle East-North Africa and the Asia-Pacific;Whereas the most recent data reflects that in 2015 Christians were harassed in 128 of 198 countries, more than any other faith group, Muslims were harassed in 125 countries, and Jews were harassed in 74 countries;Whereas according to a 2017 report by the Religious Freedom Institute and the Center on Faith & International Affairs, the scope of religious persecution globally affects many religious communities, it is Christian minorities that are currently most at risk, particularly in the Middle East, where ancient communities are in danger of elimination;Whereas Congress has recognized that Yezidis, Christian, Shi’a and other religious and ethnic minorities in Iraq and Syria have faced genocide and other crimes against humanity perpetuated by ISIS, and that some of these minority faiths are on the verge of extinction in Iraq;Whereas Egyptian Coptic Christians have been repeatedly targeted and their aggressors have gone unprosecuted, including two suicide bombings that killed 44 people at Coptic churches on Palm Sunday 2017 and an attack in December 2016 killing 24 and injuring numerous other Coptic worshipers, many of whom were women and children;Whereas according to the bipartisan United States Commission on International Religious Freedom, Burmese Christians and Muslim communities have faced extraordinary persecution from both government and non-state actors, including incidents of intimidation and violence; the forced relocation and destruction of religious sites; violent attacks by mobs and the military; sexual violence and trafficking in persons; and an ongoing campaign of coerced conversion to Buddhism;Whereas according to the 21st Century Wilberforce Initiative, in Nigeria systemic discrimination and impunity has contributed to a 62-percent increase of Christians killings over the past 3 years, resulting in over 4,028 deaths and 200 church attacks, led in part by the Islamist terror group Boko Haram, Fulani militants, and others, resulting in mass dislocation and famine;Whereas the Eritrean Government continues to target Protestant Christians, including torturing religious prisoners, arbitrarily arresting and detaining Protestant Christians without charges, and banning public religious activities;Whereas apostasy and blasphemy laws are routinely used across the Middle East and North Africa to intimidate and punish minority faiths and those who would leave Islam;Whereas according to Human Rights Watch, in Pakistan Christians, Hindu, and Ahmadis are often targeted because of their religious identities by violent religious extremists; forced conversion and marriage of Christian and Hindu girls and young women into Islam remains a systemic problem; where blasphemy laws are often used as an excuse to settle personal scores or stir up religious animosity against marginalized religious minorities, resulting in a climate of fear and a chilling effect on religious expression; and whereas, according to the United States Commission for International Religious Freedom, there are more people serving on death row or serving life sentences for blasphemy in Pakistan than in any other country in the world;Whereas the Iranian government has increasingly raided Christian and Baha’i religious gatherings, arrested and imprisoned worshipers and religious leaders, imprisoned Baha’i educators, confiscated Christian and Baha’i properties, significantly increased the number of physical assaults and beatings of Christians in prison, restricted access to education for the Christian and Baha’i faith communities, and forced human rights defenders who defend Christians and Baha’is in court to flee the country or face imprisonment;Whereas according to the Department of State, the Sudanese Government has systematically targeted the Christian community, prosecuting Christian pastors on trumped-up charges, confiscating Christian-owned properties, banning the construction of new Christian houses of worship, destroying numerous religious facilities throughout the country, targeting human rights defenders for legally representing the Christian community, and, according to Open Doors, conducting bombing campaigns of churches and hospitals in the Nuba mountains;Whereas the North Korean Government continues to be the most repressive regime, reserving its most severe persecution for Christians with estimates that tens of thousands of Christians are currently in prison camps facing hard labor or execution;Whereas limits on religious expression and religious practice are widespread, including the use of technologies and the Internet to target and silence religious minorities, restrict the freedom of assembly, and limit access to digital religious materials;Whereas promoting Internet freedom is a cost-effective means of advancing fundamental freedoms in closed and authoritarian countries, including the freedom of religion;Whereas despite increased attention to religion in United States foreign policy in recent years, global levels of religious persecution, violent religious extremism, and religion-related conflict remain dangerously high;Whereas the global religious freedom crisis we are experiencing today has created millions of victims and undermines liberty, prosperity, and peace in places vital to United States national interests—posing direct challenges to United States interests in the Middle East, Russia, China, and sub-Saharan Africa;Whereas a growing body of academic research, including the work of the Religious Freedom and Business Foundation, demonstrates that the absence of religious freedom contributes to persecution of minorities, religious extremism, terrorism, and instability;Whereas this research also shows that where religious freedom is protected and advanced as a universally recognized human right there is greater peace, political and social stability, economic development, democratization, women’s empowerment, and less violent religious extremism; andWhereas Congress recently recognized, with broad bipartisan support, in the Frank R. Wolf International Religious Freedom Act (Public Law 114–281) that because the promotion of international religious freedom protects human rights, advances democracy abroad, and advances United States interests in stability, security, and development globally, the promotion of international religious freedom requires new and evolving policies, and diplomatic responses that are drawn from the expertise of the national security agencies, the diplomatic services, and other governmental agencies and nongovernmental organizations, and are coordinated across and carried out by the entire range of Federal agencies: Now, therefore, be it
		
 That the House of Representatives—(1)reaffirms the commitment of the United States to promoting religious freedom globally and calls on the President and the Secretary of State, in accordance with the International Religious Freedom Act of 1998, as amended by the Frank R. Wolf International Religious Freedom Act of 2016 (Public Law 114–281), to strengthen United States religious freedom diplomacy on behalf of individuals facing restrictions, imprisonment, and violence in foreign countries on account of their religious belief or practice;(2)calls on the President to appoint a new Ambassador-at-Large for International Religious Freedom at the Department of State and to name a Special Advisor for International Religious Freedom at the National Security Council, as urged by section 201 of the Frank Wolf International Religious Freedom Act (Public Law 114–281);(3)calls on the President, the Secretary of State, and the Ambassador-at-Large for International Religious Freedom to develop a national security strategy on international religious freedom and to integrate that strategy into United States diplomatic, development, and national security strategies, including by incorporating international religious freedom policy into the strategic plans of all executive agencies with foreign policy responsibilities, including the Department of Defense Quadrennial Defense Review;(4)urges the President to incorporate the national security strategy on international religious freedom into the National Security Strategy of the United States;(5)urges the President, the Secretary of State, and the Ambassador-at-Large for International Religious Freedom to provide strong support for international religious freedom in existing United Nations institutions that have a specialized expertise on the issue and leverage the growing network of foreign international religious freedom focused institutions including such bodies as the International Contact Group on Freedom of Religion or Belief, the Panel of Experts on Freedom of Religion or Belief at the OSCE Office for Democratic Institutions and Human Rights, the European Parliament Intergroup on Freedom of Religion or Belief and Religious Tolerance, the International Panel of Parliamentarians for Freedom of Religion or Belief, and the Commonwealth Initiative for Freedom of Religion or Belief;(6)calls on the President, in collaboration with the Secretary of State, the Ambassador-at-Large for International Religious Freedom, and the Administrator of the United States Agency for International Development, in accordance with section 106 of the International Religious Freedom Act of 1998 (22 U.S.C. 6415), to develop a strategic plan for United States diplomatic missions to promote and protect international religious freedom and to direct grants to civil society, nongovernmental organizations, and both majority and minority religious groups that are engaged in innovative programs to build and strengthen pluralistic societies, protect the universally guaranteed right to the freedom of religion, reduce conflict, and counter violent religious extremism and terrorism;(7)urges the Secretary of State to implement the requirements of section 103 of the Frank Wolf International Religious Freedom Act (Public Law 114–281) and develop a training curriculum for all American diplomats in international religious freedom policy;(8)calls on the President, in collaboration with the Secretary of State, the Ambassador-at-Large for International Religious Freedom, the Chief Executive Officer of the Broadcasting Board of Governors, and the Administrator of the United States Agency for International Development, to develop a comprehensive and multiyear strategy that partners with civil society, businesses, key technology industries, religious leaders, and human rights defenders to achieve rapid levels of closed society access to the Internet in promotion of democracy and human rights, including religious freedom;(9)urges that not less than 5 percent of funds appropriated for the Broadcasting Board of Governors is used to support Internet firewall and censorship circumvention activities;(10)urges the President, the Secretary of State, the Secretary of Defense, and other relevant agencies to develop a comprehensive response to protect the victims of genocide, crimes against humanity, and war crimes and to provide humanitarian, stabilization, and recovery assistance to all individuals from religious and ethnic groups so effected in Iraq and Syria; and(11)urges the Secretary of State to reestablish the Religion and Foreign Policy Working Group within the Department of State’s Federal Advisory Committee established by the previous administration, bringing together experts from government, universities, religious and other nongovernment organizations to develop an effective multiyear plan to address religious persecution globally and protect and promote international religious freedom.
